DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Title of the Invention: change “Resudue” to -- Residue --.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9, 11, 12, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrari et al. (U.S. Patent Application Publication 2019/0377986) in view of Ashtekar et al. (U.S. Patent Application Publication 2022/0138767).
Regarding claim 1, Ferrari et al. discloses a residue identification system including: an image gathering unit that gathers at least one representation of a field and stiches the images together to produce a large single image of the field (Fig. 3 – imaging device(s) 104; Fig. 5 – obtain image data that depicts a portion of a field 202; paragraph [0035] - for instance, in several embodiments, the imaging device(s) may correspond to any suitable camera(s), such as single-spectrum camera or a multi-spectrum camera configured to capture images, for example, in the visible light range and/or infrared spectral range; paragraph [0082] – as shown in Fig. 5, at 202, the method 200 may include obtaining image data that depicts a portion of a field – for example, the controller 102 may be coupled to one or more imaging devices 104 configured to capture images of various portions of the field; paragraph [0084] – the image data obtained at 202 can include a plurality of image frames – for example, the plurality of image frames can be concatenated or otherwise combined and processed as a single batch (e.g., by way of a single performance of method 200 over the batch)); and an image analysis unit that generates residue map of the field (paragraph [0047] – moreover, by matching each image to a corresponding set of location coordinates, the controller 102 may also be configured to generate or update a corresponding field map associated with the field being processed – for example, in instances in which the controller 102 already includes a field map stored within its memory 112 that includes location coordinates associated with various points across the field, each image captured by the imaging device(s) 104 may be mapped or correlated to a given location with the field map – alternatively, based on the location data and the associated image data, the controller 102 may be configured to generate a field map for the field that includes the geo-located images associated therewith; paragraph [0048] – any crop residue data 120 derived from a particular set of image data (e.g., frame of imagery) can also be matched to a corresponding set of location coordinates – for example, the particular location data 122 associated with a particular set of image data 118 can simply be inherited by any crop residue data 120 produced on the basis of or otherwise derived from such set of image data 118 – thus, based on the location data and the associated crop residue data, the controller 102 may be configured to generate a field map for the field that describes, for each analyzed portion of the field, one or more corresponding crop residue parameters values – such a map can be consulted to identify discrepancies in or other characteristics of the crop residue at or among various granular locations within the field; paragraph [0108] – the total crop residue parameter can also be expressed in the form of a field map for the field that describes, for each analyzed portion of the field, one or more corresponding crop residue parameter values – such a map can be consulted to identify discrepancies in or other characteristics of the crop residue at or among various granular locations within the field).  However, Ferrari et al. fails to disclose a residue analysis unit that processes the residue map to calculate a carbon emission of each area of the field.  
Referring to the Ashtekar et al. reference, Ashtekar et al. discloses a residue identification system including: an image gathering unit that gathers at least one representation of a field (Figs. 1, 2, and 5; paragraph [0094] – flow begins at block 502, where it is directed to process satellite and/or aerial images on a date that is selected to confirm implementation and maintenance of selected ones of the one or more regenerative management practices); and a residue analysis unit that processes the residue map to calculate a carbon emission of each area of the field (Fig. 5 – a flow diagram showing automated processing of remote sensed data for determination, monitoring, and verification of carbon sequestration within a parcel; Figs. 10-16 - carbon sequestration and carbon footprint; paragraph [0042] - public data comprises a wide variety of sources such as, but not limited to, county records, United States Department of Agriculture reports; parcel geographic coordinates data and topography; soil types and layering (e.g., Soil Survey Geographic Database (SSURGO); historical crop planting, harvesting, and yield data; soil type indexes (e.g., Corn Stability Rating 2 (CSR2); historical and forecast weather data; and satellite and aerial image data taken across agriculturally meaningful spectral bands (e.g., LANDSAT, SENTINEL) that may be processed by the CO2E sequestration server 130 to understand crop types, rotations, baseline management practices (e.g., planting dates, tillage types and dates, fertilization types and dates, irrigation types and dates, harvesting dates), and stages of growth at any given time; paragraph [0050] - the remote sense processor 156 may process satellite/aerial images, and may merge selected images to determine vegetative indices, to estimate missing image data, and to determine both baseline management practices and the amount of CO2E that may be sequestered under one or more best management practices when compared to the baseline management practices for the parcel - in addition, the remote sense processor 156 in conjunction with the CO2E detection processor 155 may additionally employ machine learning and computer vision techniques, described in further detail below, to infer implementation and maintenance of one or more regenerative management practices; paragraph [0097] – at block 508, relevant spectral bands for a given observation are combined to generate composite vegetative indices for subparts of the parcels according to well-known techniques – preferably, the Landsat Surface Reflectance-derived Enhanced Vegetation Index (EVI) is employed to determine crop type and maturity – another embodiment contemplates use of the normalized difference vegetation index (NDVI) for purposes of determining crop type and maturity – in one embodiment, red, green, blue, near-infrared, and short-wave infrared spectral bands are combined to generate composite vegetative indices – for tillage, the remote sense processor 156 is configured to distinguish different tillage types as a function of the amount of residue on present on a field for, as one skilled in the art will appreciate, different amounts of residue present on the field result in different near-IR signatures – accordingly, the remote sense processor 156 may employ one or more residue indices such as, but not limited to, Normalized Difference Tillage Index (NDTI), Shortwave Infrared Normalized Difference Residue Index (SINDRI), and Cellulose Absorption Index (CAI) to distinguish tillage practices in a manner substantially similar to the employment of the EVI and other spectral indices to determine crop type and maturity).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have calculated a carbon emission of each area of the field as disclosed by Ashtekar et al. in the system disclosed by Ferrari et al. in order to determine a field’s carbon footprint.
Regarding claim 2, Ferrari et al. in view of Ashtekar et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein tillage practices used on the field are identified (Ferrari et al.: paragraph [0038] – such before and after images may be analyzed, for example, to evaluate the effectiveness of the operation being performed within the field, such as by allowing the disclosed system to evaluate the amount of crop residue existing within the field both before and after the tillage operation; Ashtekar et al.: paragraph [0042] - public data comprises a wide variety of sources such as, but not limited to, county records, United States Department of Agriculture reports; parcel geographic coordinates data and topography; soil types and layering (e.g., Soil Survey Geographic Database (SSURGO); historical crop planting, harvesting, and yield data; soil type indexes (e.g., Corn Stability Rating 2 (CSR2); historical and forecast weather data; and satellite and aerial image data taken across agriculturally meaningful spectral bands (e.g., LANDSAT, SENTINEL) that may be processed by the CO2E sequestration server 130 to understand crop types, rotations, baseline management practices (e.g., planting dates, tillage types and dates, fertilization types and dates, irrigation types and dates, harvesting dates), and stages of growth at any given time; paragraph [0050] - the remote sense processor 156 may process satellite/aerial images, and may merge selected images to determine vegetative indices, to estimate missing image data, and to determine both baseline management practices and the amount of CO2E that may be sequestered under one or more best management practices when compared to the baseline management practices for the parcel - in addition, the remote sense processor 156 in conjunction with the CO2E detection processor 155 may additionally employ machine learning and computer vision techniques, described in further detail below, to infer implementation and maintenance of one or more regenerative management practices; paragraph [0097] – at block 508, relevant spectral bands for a given observation are combined to generate composite vegetative indices for subparts of the parcels according to well-known techniques – preferably, the Landsat Surface Reflectance-derived Enhanced Vegetation Index (EVI) is employed to determine crop type and maturity – another embodiment contemplates use of the normalized difference vegetation index (NDVI) for purposes of determining crop type and maturity – in one embodiment, red, green, blue, near-infrared, and short-wave infrared spectral bands are combined to generate composite vegetative indices – for tillage, the remote sense processor 156 is configured to distinguish different tillage types as a function of the amount of residue on present on a field for, as one skilled in the art will appreciate, different amounts of residue present on the field result in different near-IR signatures – accordingly, the remote sense processor 156 may employ one or more residue indices such as, but not limited to, Normalized Difference Tillage Index (NDTI), Shortwave Infrared Normalized Difference Residue Index (SINDRI), and Cellulose Absorption Index (CAI) to distinguish tillage practices in a manner substantially similar to the employment of the EVI and other spectral indices to determine crop type and maturity).   
Regarding claim 4, Ferrari et al. in view of Ashtekar et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein a five channel image of the field is used as an input and a five channel image is returned (Ferrari et al.: paragraph [0035] - for instance, in several embodiments, the imaging device(s) may correspond to any suitable camera(s), such as single-spectrum camera or a multi-spectrum camera configured to capture images, for example, in the visible light range and/or infrared spectral range; Ashtekar et al.: paragraph [0097] – in one embodiment, red, green, blue, near-infrared, and short-wave infrared spectral bands are combined to generate composite vegetative indices, which creates the five channel image).  
Regarding claim 5, Ferrari et al. in view of Ashtekar et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein a fuse topology and the gathered images are used to determine crop type in the field (Ferrari et al.: paragraph [0002] - crop residue generally refers to the vegetation (e.g., straw, chaff, husks, cobs) remaining on the soil surface following the performance of a given agricultural operation, such as a harvesting operation or a tillage operation; paragraph [0064] - in other embodiments, the machine-learned crop residue classification model can be a multi-class classifier configured to output, for each patch, a multi-class crop residue classification that classifies such patch as non-residue or as one of a plurality of different types of residue (e.g., “wheat residue” vs. “corn residue” vs. “soybean residue” vs. “soil”, etc.); Ashtekar et al.: paragraph [0042] - public data comprises a wide variety of sources such as, but not limited to, county records, United States Department of Agriculture reports; parcel geographic coordinates data and topography; soil types and layering (e.g., Soil Survey Geographic Database (SSURGO); historical crop planting, harvesting, and yield data; soil type indexes (e.g., Corn Stability Rating 2 (CSR2); historical and forecast weather data; and satellite and aerial image data taken across agriculturally meaningful spectral bands (e.g., LANDSAT, SENTINEL) that may be processed by the CO2E sequestration server 130 to understand crop types, rotations, baseline management practices (e.g., planting dates, tillage types and dates, fertilization types and dates, irrigation types and dates, harvesting dates), and stages of growth at any given time).  
Regarding claim 6, Ferrari et al. in view of Ashtekar et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein soil make up information, weather information and topology of the field are used to determine the carbon emissions (Ashtekar et al.: paragraph [0042] - public data comprises a wide variety of sources such as, but not limited to, county records, United States Department of Agriculture reports; parcel geographic coordinates data and topography; soil types and layering (e.g., Soil Survey Geographic Database (SSURGO); historical crop planting, harvesting, and yield data; soil type indexes (e.g., Corn Stability Rating 2 (CSR2); historical and forecast weather data; and satellite and aerial image data taken across agriculturally meaningful spectral bands (e.g., LANDSAT, SENTINEL) that may be processed by the CO2E sequestration server 130 to understand crop types, rotations, baseline management practices (e.g., planting dates, tillage types and dates, fertilization types and dates, irrigation types and dates, harvesting dates), and stages of growth at any given time).  
Regarding claim 7, Ferrari et al. in view of Ashtekar et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the residue levels are shown on an overlay to the images to identify areas of high, moderate, and low residue (Ashtekar et al.: Fig. 5 – a flow diagram showing automated processing of remote sensed data for determination, monitoring, and verification of carbon sequestration within a parcel; Figs. 10-16 - carbon sequestration and carbon footprint; paragraph [0159] – Exemplary client device displays will now be presented with reference to Figs. 12-16 that show how exemplary data is presented to a user, how exemplary search parameters are input by the user for transmission to the CO2E sequestration server 130, 1000, and how information is displayed to the user via exemplary detailed parcel reports).   
Regarding claim 9, Ferrari et al. in view of Ashtekar et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the field contains specialty crops (Ferrari et al.: paragraph [0002] - crop residue generally refers to the vegetation (e.g., straw, chaff, husks, cobs) remaining on the soil surface following the performance of a given agricultural operation, such as a harvesting operation or a tillage operation; paragraph [0064] - in other embodiments, the machine-learned crop residue classification model can be a multi-class classifier configured to output, for each patch, a multi-class crop residue classification that classifies such patch as non-residue or as one of a plurality of different types of residue (e.g., “wheat residue” vs. “corn residue” vs. “soybean residue” vs. “soil”, etc.)).  
Regarding claim 11, Ferrari et al. discloses a method of identifying residue in a field including the steps of: gathering at least one representation of a field via an image gathering unit (Fig. 3 – imaging device(s) 104; Fig. 5 – obtain image data that depicts a portion of a field 202; paragraph [0035] - for instance, in several embodiments, the imaging device(s) may correspond to any suitable camera(s), such as single-spectrum camera or a multi-spectrum camera configured to capture images, for example, in the visible light range and/or infrared spectral range; paragraph [0082] – as shown in Fig. 5, at 202, the method 200 may include obtaining image data that depicts a portion of a field – for example, the controller 102 may be coupled to one or more imaging devices 104 configured to capture images of various portions of the field; paragraph [0084] – the image data obtained at 202 can include a plurality of image frames – for example, the plurality of image frames can be concatenated or otherwise combined and processed as a single batch (e.g., by way of a single performance of method 200 over the batch)); stitching the images together to produce a large single image of the field via the image gathering unit (Fig. 3 – imaging device(s) 104; Fig. 5 – obtain image data that depicts a portion of a field 202; paragraph [0082] – as shown in Fig. 5, at 202, the method 200 may include obtaining image data that depicts a portion of a field – for example, the controller 102 may be coupled to one or more imaging devices 104 configured to capture images of various portions of the field; paragraph [0084] – the image data obtained at 202 can include a plurality of image frames – for example, the plurality of image frames can be concatenated or otherwise combined and processed as a single batch (e.g., by way of a single performance of method 200 over the batch)); and generating a residue map of the field via an image analysis unit (paragraph [0047] – moreover, by matching each image to a corresponding set of location coordinates, the controller 102 may also be configured to generate or update a corresponding field map associated with the field being processed – for example, in instances in which the controller 102 already includes a field map stored within its memory 112 that includes location coordinates associated with various points across the field, each image captured by the imaging device(s) 104 may be mapped or correlated to a given location with the field map – alternatively, based on the location data and the associated image data, the controller 102 may be configured to generate a field map for the field that includes the geo-located images associated therewith; paragraph [0048] – any crop residue data 120 derived from a particular set of image data (e.g., frame of imagery) can also be matched to a corresponding set of location coordinates – for example, the particular location data 122 associated with a particular set of image data 118 can simply be inherited by any crop residue data 120 produced on the basis of or otherwise derived from such set of image data 118 – thus, based on the location data and the associated crop residue data, the controller 102 may be configured to generate a field map for the field that describes, for each analyzed portion of the field, one or more corresponding crop residue parameters values – such a map can be consulted to identify discrepancies in or other characteristics of the crop residue at or among various granular locations within the field; paragraph [0108] – the total crop residue parameter can also be expressed in the form of a field map for the field that describes, for each analyzed portion of the field, one or more corresponding crop residue parameter values – such a map can be consulted to identify discrepancies in or other characteristics of the crop residue at or among various granular locations within the field).  However, Ferrari et al. fails to disclose processing the residue map to calculate a carbon emission of each area of the field via a residue analysis unit.  
Referring to the Ashtekar et al. reference, Ashtekar et al. discloses a residue identification method including: an image gathering unit that gathers at least one representation of a field (Figs. 1, 2, and 5; paragraph [0094] – flow begins at block 502, where it is directed to process satellite and/or aerial images on a date that is selected to confirm implementation and maintenance of selected ones of the one or more regenerative management practices); and processing the residue map to calculate a carbon emission of each area of the field via a residue analysis unit (Fig. 5 – a flow diagram showing automated processing of remote sensed data for determination, monitoring, and verification of carbon sequestration within a parcel; Figs. 10-16 - carbon sequestration and carbon footprint; paragraph [0042] - public data comprises a wide variety of sources such as, but not limited to, county records, United States Department of Agriculture reports; parcel geographic coordinates data and topography; soil types and layering (e.g., Soil Survey Geographic Database (SSURGO); historical crop planting, harvesting, and yield data; soil type indexes (e.g., Corn Stability Rating 2 (CSR2); historical and forecast weather data; and satellite and aerial image data taken across agriculturally meaningful spectral bands (e.g., LANDSAT, SENTINEL) that may be processed by the CO2E sequestration server 130 to understand crop types, rotations, baseline management practices (e.g., planting dates, tillage types and dates, fertilization types and dates, irrigation types and dates, harvesting dates), and stages of growth at any given time; paragraph [0050] - the remote sense processor 156 may process satellite/aerial images, and may merge selected images to determine vegetative indices, to estimate missing image data, and to determine both baseline management practices and the amount of CO2E that may be sequestered under one or more best management practices when compared to the baseline management practices for the parcel - in addition, the remote sense processor 156 in conjunction with the CO2E detection processor 155 may additionally employ machine learning and computer vision techniques, described in further detail below, to infer implementation and maintenance of one or more regenerative management practices; paragraph [0097] – at block 508, relevant spectral bands for a given observation are combined to generate composite vegetative indices for subparts of the parcels according to well-known techniques – preferably, the Landsat Surface Reflectance-derived Enhanced Vegetation Index (EVI) is employed to determine crop type and maturity – another embodiment contemplates use of the normalized difference vegetation index (NDVI) for purposes of determining crop type and maturity – in one embodiment, red, green, blue, near-infrared, and short-wave infrared spectral bands are combined to generate composite vegetative indices – for tillage, the remote sense processor 156 is configured to distinguish different tillage types as a function of the amount of residue on present on a field for, as one skilled in the art will appreciate, different amounts of residue present on the field result in different near-IR signatures – accordingly, the remote sense processor 156 may employ one or more residue indices such as, but not limited to, Normalized Difference Tillage Index (NDTI), Shortwave Infrared Normalized Difference Residue Index (SINDRI), and Cellulose Absorption Index (CAI) to distinguish tillage practices in a manner substantially similar to the employment of the EVI and other spectral indices to determine crop type and maturity).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have calculated a carbon emission of each area of the field as disclosed by Ashtekar et al. in the method disclosed by Ferrari et al. in order to determine a field’s carbon footprint.
Regarding claim 12, Ferrari et al. in view of Ashtekar et al. discloses all of the limitations as previously discussed with respect to claim 11 including that the method includes the step of identifying tillage practices used on the field (Ferrari et al.: paragraph [0038] – such before and after images may be analyzed, for example, to evaluate the effectiveness of the operation being performed within the field, such as by allowing the disclosed system to evaluate the amount of crop residue existing within the field both before and after the tillage operation; Ashtekar et al.: paragraph [0042] - public data comprises a wide variety of sources such as, but not limited to, county records, United States Department of Agriculture reports; parcel geographic coordinates data and topography; soil types and layering (e.g., Soil Survey Geographic Database (SSURGO); historical crop planting, harvesting, and yield data; soil type indexes (e.g., Corn Stability Rating 2 (CSR2); historical and forecast weather data; and satellite and aerial image data taken across agriculturally meaningful spectral bands (e.g., LANDSAT, SENTINEL) that may be processed by the CO2E sequestration server 130 to understand crop types, rotations, baseline management practices (e.g., planting dates, tillage types and dates, fertilization types and dates, irrigation types and dates, harvesting dates), and stages of growth at any given time; paragraph [0050] - the remote sense processor 156 may process satellite/aerial images, and may merge selected images to determine vegetative indices, to estimate missing image data, and to determine both baseline management practices and the amount of CO2E that may be sequestered under one or more best management practices when compared to the baseline management practices for the parcel - in addition, the remote sense processor 156 in conjunction with the CO2E detection processor 155 may additionally employ machine learning and computer vision techniques, described in further detail below, to infer implementation and maintenance of one or more regenerative management practices; paragraph [0097] – at block 508, relevant spectral bands for a given observation are combined to generate composite vegetative indices for subparts of the parcels according to well-known techniques – preferably, the Landsat Surface Reflectance-derived Enhanced Vegetation Index (EVI) is employed to determine crop type and maturity – another embodiment contemplates use of the normalized difference vegetation index (NDVI) for purposes of determining crop type and maturity – in one embodiment, red, green, blue, near-infrared, and short-wave infrared spectral bands are combined to generate composite vegetative indices – for tillage, the remote sense processor 156 is configured to distinguish different tillage types as a function of the amount of residue on present on a field for, as one skilled in the art will appreciate, different amounts of residue present on the field result in different near-IR signatures – accordingly, the remote sense processor 156 may employ one or more residue indices such as, but not limited to, Normalized Difference Tillage Index (NDTI), Shortwave Infrared Normalized Difference Residue Index (SINDRI), and Cellulose Absorption Index (CAI) to distinguish tillage practices in a manner substantially similar to the employment of the EVI and other spectral indices to determine crop type and maturity).  
Regarding claim 14, Ferrari et al. in view of Ashtekar et al. discloses all of the limitations as previously discussed with respect to claim 11 including that wherein a five channel image of the field is used as an input and a five channel image is returned (Ferrari et al.: paragraph [0035] - for instance, in several embodiments, the imaging device(s) may correspond to any suitable camera(s), such as single-spectrum camera or a multi-spectrum camera configured to capture images, for example, in the visible light range and/or infrared spectral range; Ashtekar et al.: paragraph [0097] – in one embodiment, red, green, blue, near-infrared, and short-wave infrared spectral bands are combined to generate composite vegetative indices, which creates the five channel image).  
Regarding claim 15, Ferrari et al. in view of Ashtekar et al. discloses all of the limitations as previously discussed with respect to claim 11 including that wherein a fuse topology and the gathered images are used to determine crop type in the field (Ferrari et al.: paragraph [0002] - crop residue generally refers to the vegetation (e.g., straw, chaff, husks, cobs) remaining on the soil surface following the performance of a given agricultural operation, such as a harvesting operation or a tillage operation; paragraph [0064] - in other embodiments, the machine-learned crop residue classification model can be a multi-class classifier configured to output, for each patch, a multi-class crop residue classification that classifies such patch as non-residue or as one of a plurality of different types of residue (e.g., “wheat residue” vs. “corn residue” vs. “soybean residue” vs. “soil”, etc.); Ashtekar et al.: paragraph [0042] - public data comprises a wide variety of sources such as, but not limited to, county records, United States Department of Agriculture reports; parcel geographic coordinates data and topography; soil types and layering (e.g., Soil Survey Geographic Database (SSURGO); historical crop planting, harvesting, and yield data; soil type indexes (e.g., Corn Stability Rating 2 (CSR2); historical and forecast weather data; and satellite and aerial image data taken across agriculturally meaningful spectral bands (e.g., LANDSAT, SENTINEL) that may be processed by the CO2E sequestration server 130 to understand crop types, rotations, baseline management practices (e.g., planting dates, tillage types and dates, fertilization types and dates, irrigation types and dates, harvesting dates), and stages of growth at any given time).  
Regarding claim 16, Ferrari et al. in view of Ashtekar et al. discloses all of the limitations as previously discussed with respect to claim 11 including that wherein soil make up information, weather information and topology of the field are used to determine the carbon emissions (Ashtekar et al.: paragraph [0042] - public data comprises a wide variety of sources such as, but not limited to, county records, United States Department of Agriculture reports; parcel geographic coordinates data and topography; soil types and layering (e.g., Soil Survey Geographic Database (SSURGO); historical crop planting, harvesting, and yield data; soil type indexes (e.g., Corn Stability Rating 2 (CSR2); historical and forecast weather data; and satellite and aerial image data taken across agriculturally meaningful spectral bands (e.g., LANDSAT, SENTINEL) that may be processed by the CO2E sequestration server 130 to understand crop types, rotations, baseline management practices (e.g., planting dates, tillage types and dates, fertilization types and dates, irrigation types and dates, harvesting dates), and stages of growth at any given time).  
Regarding claim 17, Ferrari et al. in view of Ashtekar et al. discloses all of the limitations as previously discussed with respect to claim 11 including that wherein the residue levels are shown on an overlay to the images to identify areas of high, moderate, and low residue (Ashtekar et al.: Fig. 5 – a flow diagram showing automated processing of remote sensed data for determination, monitoring, and verification of carbon sequestration within a parcel; Figs. 10-16 - carbon sequestration and carbon footprint; paragraph [0159] – Exemplary client device displays will now be presented with reference to Figs. 12-16 that show how exemplary data is presented to a user, how exemplary search parameters are input by the user for transmission to the CO2E sequestration server 130, 1000, and how information is displayed to the user via exemplary detailed parcel reports).  
Regarding claim 19, Ferrari et al. in view of Ashtekar et al. discloses all of the limitations as previously discussed with respect to claim 11 including that wherein the field contains specialty crops (Ferrari et al.: paragraph [0002] - crop residue generally refers to the vegetation (e.g., straw, chaff, husks, cobs) remaining on the soil surface following the performance of a given agricultural operation, such as a harvesting operation or a tillage operation; paragraph [0064] - in other embodiments, the machine-learned crop residue classification model can be a multi-class classifier configured to output, for each patch, a multi-class crop residue classification that classifies such patch as non-residue or as one of a plurality of different types of residue (e.g., “wheat residue” vs. “corn residue” vs. “soybean residue” vs. “soil”, etc.)).  
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrari et al. in view of Ashtekar et al. as applied to claims 1 and 11 above, and further in view of Levi et al. (U.S. Patent Application Publication 2022/0086403).
Regarding claim 3, Ferrari et al. in view of Ashtekar et al. discloses all of the limitations as previously discussed with respect to claim 1, but fails to disclose that wherein a standard encoder-decoder is implemented with a U-Net to determine the distribution over a plausible level of residue segmentation of the field.  
Referring to the Levi et al. reference, Levi et al. discloses an image processing system including: wherein a standard encoder-decoder is implemented with a U-Net (paragraph [0042] - in one exemplary embodiment, the encoder-decoder architecture may resemble a U-net convolutional network for image segmentation).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used a standard encoder-decoder implemented with a U-Net as disclosed by Levi et al. in the system disclosed by Ferrari et al. in view of Ashtekar et al. in order to enhance the image segmentation and extract features from the images.  Once Levi et al. is combined with Ferrari et al. in view of Ashtekar et al. the encoder-decoder can be used to determine the distribution over a plausible level of residue segmentation of the field.
Regarding claim 13, Ferrari et al. in view of Ashtekar et al. discloses all of the limitations as previously discussed with respect to claim 11, but fails to disclose that wherein a standard encoder-decoder is implemented with a U-Net to determine the distribution over a plausible level of residue segmentation of the field.  
Referring to the Levi et al. reference, Levi et al. discloses an image processing method including: wherein a standard encoder-decoder is implemented with a U-Net (paragraph [0042] - in one exemplary embodiment, the encoder-decoder architecture may resemble a U-net convolutional network for image segmentation).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used a standard encoder-decoder implemented with a U-Net as disclosed by Levi et al. in the method disclosed by Ferrari et al. in view of Ashtekar et al. in order to enhance the image segmentation and extract features from the images.  Once Levi et al. is combined with Ferrari et al. in view of Ashtekar et al. the encoder-decoder can be used to determine the distribution over a plausible level of residue segmentation of the field.
Claims 8, 10, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrari et al. in view of Ashtekar et al. as applied to claim 1 and 11 above, and further in view of Rowan et al. (U.S. Patent Application Publication 2020/0281133).
Regarding claim 8, Ferrari et al. in view of Ashtekar et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the images are gathered by flying 200 feet above the field (Ashtekar et al.: paragraph [0042] - public data comprises a wide variety of sources such as, but not limited to, county records, United States Department of Agriculture reports; parcel geographic coordinates data and topography; soil types and layering (e.g., Soil Survey Geographic Database (SSURGO); historical crop planting, harvesting, and yield data; soil type indexes (e.g., Corn Stability Rating 2 (CSR2); historical and forecast weather data; and satellite and aerial image data taken across agriculturally meaningful spectral bands (e.g., LANDSAT, SENTINEL) that may be processed by the CO2E sequestration server 130 to understand crop types, rotations, baseline management practices (e.g., planting dates, tillage types and dates, fertilization types and dates, irrigation types and dates, harvesting dates), and stages of growth at any given time; paragraph [0050] - the remote sense processor 156 may process satellite/aerial images, and may merge selected images to determine vegetative indices, to estimate missing image data, and to determine both baseline management practices and the amount of CO2E that may be sequestered under one or more best management practices when compared to the baseline management practices for the parcel - in addition, the remote sense processor 156 in conjunction with the CO2E detection processor 155 may additionally employ machine learning and computer vision techniques, described in further detail below, to infer implementation and maintenance of one or more regenerative management practices; satellite images are gathered by flying at least 200 feet above the field).  However, Ferrari et al. in view of Ashtekar et al. fails to disclose a drone.  
Referring to the Rowan et al. reference, Rowan et al. discloses a residue identification system including: a drone (paragraph [0131] – examples of sensors 112 and controllers 114 may be installed in unmanned aerial vehicle (UAV) apparatus or “drones”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had used a drone as disclosed by Rowan et al. in the system disclosed by Ferrari et al. in view of Ashtekar et al. in order to easily capture images of the field.
Regarding claim 10, Ferrari et al. in view of Ashtekar et al. in view Rowan et al. discloses all of the limitations as previously discussed with respect to claims 1 and 8 including that wherein the drone gathers images using a RGB camera (Ferrari et al.: paragraph [0035] - for instance, in several embodiments, the imaging device(s) may correspond to any suitable camera(s), such as single-spectrum camera or a multi-spectrum camera configured to capture images, for example, in the visible light range and/or infrared spectral range; Ashtekar et al.: paragraph [0097] – in one embodiment, red, green, blue, near-infrared, and short-wave infrared spectral bands are combined to generate composite vegetative indices; Rowan et al.: paragraph [0131] - in an embodiment, examples of sensors 112 and controllers 144 may be installed in unmanned aerial vehicle (UAV) apparatus or “drones” - such sensors may include cameras with detectors effective for any range of the electromagnetic spectrum including visible light, infrared, ultraviolet, near-infrared (NIR), and the like).  
Regarding claim 18, Ferrari et al. in view of Ashtekar et al. discloses all of the limitations as previously discussed with respect to claim 11 including that wherein the images are gathered by flying 200 feet above the field (Ashtekar et al.: paragraph [0042] - public data comprises a wide variety of sources such as, but not limited to, county records, United States Department of Agriculture reports; parcel geographic coordinates data and topography; soil types and layering (e.g., Soil Survey Geographic Database (SSURGO); historical crop planting, harvesting, and yield data; soil type indexes (e.g., Corn Stability Rating 2 (CSR2); historical and forecast weather data; and satellite and aerial image data taken across agriculturally meaningful spectral bands (e.g., LANDSAT, SENTINEL) that may be processed by the CO2E sequestration server 130 to understand crop types, rotations, baseline management practices (e.g., planting dates, tillage types and dates, fertilization types and dates, irrigation types and dates, harvesting dates), and stages of growth at any given time; paragraph [0050] - the remote sense processor 156 may process satellite/aerial images, and may merge selected images to determine vegetative indices, to estimate missing image data, and to determine both baseline management practices and the amount of CO2E that may be sequestered under one or more best management practices when compared to the baseline management practices for the parcel - in addition, the remote sense processor 156 in conjunction with the CO2E detection processor 155 may additionally employ machine learning and computer vision techniques, described in further detail below, to infer implementation and maintenance of one or more regenerative management practices; satellite images are gathered by flying at least 200 feet above the field).  However, Ferrari et al. in view of Ashtekar et al. fails to disclose a drone.  
Referring to the Rowan et al. reference, Rowan et al. discloses a residue identification method including: a drone (paragraph [0131] – examples of sensors 112 and controllers 114 may be installed in unmanned aerial vehicle (UAV) apparatus or “drones”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had used a drone as disclosed by Rowan et al. in the method disclosed by Ferrari et al. in view of Ashtekar et al. in order to easily capture images of the field.
Regarding claim 20, Ferrari et al. in view of Ashtekar et al. discloses all of the limitations as previously discussed with respect to claims 11 and 18 including that wherein the drone gathers images using a RGB camera (Ferrari et al.: paragraph [0035] - for instance, in several embodiments, the imaging device(s) may correspond to any suitable camera(s), such as single-spectrum camera or a multi-spectrum camera configured to capture images, for example, in the visible light range and/or infrared spectral range; Ashtekar et al.: paragraph [0097] – in one embodiment, red, green, blue, near-infrared, and short-wave infrared spectral bands are combined to generate composite vegetative indices; Rowan et al.: paragraph [0131] - in an embodiment, examples of sensors 112 and controllers 144 may be installed in unmanned aerial vehicle (UAV) apparatus or “drones” - such sensors may include cameras with detectors effective for any range of the electromagnetic spectrum including visible light, infrared, ultraviolet, near-infrared (NIR), and the like).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
October 20, 2022